

117 S2587 IS: To oppose the provision of assistance to the People's Republic of China by the multilateral development banks. 
U.S. Senate
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2587IN THE SENATE OF THE UNITED STATESAugust 3, 2021Mr. Barrasso (for himself, Mr. Grassley, Ms. Lummis, Mr. Rubio, Mr. Scott of Florida, Mr. Lankford, Mr. Inhofe, Mr. Cotton, Mr. Tillis, Mr. Braun, Mr. Sasse, Mr. Cornyn, Mr. Boozman, Mrs. Blackburn, Mr. Tuberville, Mr. Moran, and Mr. Hawley) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo oppose the provision of assistance to the People's Republic of China by the multilateral development banks. 1.Opposition to provision of assistance to People's Republic of China by multilateral development banks(a)FindingsCongress makes the following findings:(1)The People’s Republic of China is the world’s second largest economy and a major global lender.(2)In February 2021, the foreign exchange reserves of the People’s Republic of China totaled more than $3,200,000,000,000.(3)The World Bank classifies the People’s Republic of China as having an upper-middle-income economy.(4)On February 25, 2021, President Xi Jinping announced complete victory over extreme poverty in the People’s Republic of China.(5)The Government of the People’s Republic of China utilizes state resources to create and promote the Asian Infrastructure Investment Bank, the New Development Bank, and the Belt and Road Initiative.(6)The People’s Republic of China is the world’s largest official creditor. (7)Through a multilateral development bank, countries are eligible to borrow until they can manage long-term development and access to capital markets without financial resources from the bank.(8)The World Bank reviews the graduation of a country from eligibility to borrow from the International Bank for Reconstruction and Development once the country reaches the graduation discussion income, which is equivalent to the gross national income. For fiscal year 2021, the graduation discussion income is a gross national income per capita exceeding $7,065. (9)Many of the other multilateral development banks, such as the Asian Development Bank, use the gross national income per capita benchmark used by the International Bank for Reconstruction and Development to trigger the graduation process. (10)The People’s Republic of China exceeded the graduation discussion income threshold in 2016.(11)Since 2016, the International Bank for Reconstruction and Development has approved projects totaling $8,930,000,000 to the People’s Republic of China. (12)Since 2016, the Asian Development Bank has continued to approve loans and technical assistance to the People’s Republic of China totaling $7,600,000,000. The Bank has also approved non-sovereign commitments in the People's Republic of China totaling $1,800,000,000 since 2016.(13)The World Bank calculates the People’s Republic of China’s most recent year (2019) gross national income per capita as $10,390. (b)Statement of policyIt is the policy of the United States to oppose any additional lending from the multilateral development banks, including the International Bank for Reconstruction and Development and the Asian Development Bank, to the People’s Republic of China as a result of the People’s Republic of China’s successful graduation from the eligibility requirements for assistance from those banks.(c)Opposition to lending to People's Republic of ChinaThe Secretary of the Treasury shall instruct the United States Executive Director at each multilateral development bank to use the voice, vote, and influence of the United States—(1)to oppose any loan or extension of financial or technical assistance by the bank to the People’s Republic of China; and(2)to end lending and assistance to countries that exceed the graduation discussion income of the bank. (d)Report requiredNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of the Treasury shall submit to the appropriate congressional committees a report that includes—(1)an assessment of the status of borrowing by the People’s Republic of China from each multilateral development bank;(2)a description of voting power, shares, and representation by the People’s Republic of China at each such bank;(3)a list of countries that have exceeded the graduation discussion income at each such bank;(4)a list of countries that have graduated from eligibility for assistance from each such bank; and(5)a full description of the efforts taken by the United States to graduate countries from such eligibility once they exceed the graduation discussion income at each such bank.(e)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate; and (B)the Committee on Financial Services and the Committee on Foreign Affairs of the House of Representatives.(2)Multilateral development banksThe term multilateral development banks has the meaning given that term in section 1701(c) of the International Financial Institutions Act (22 U.S.C. 262r(c)). 